Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-9, 11-20 recite the steps of a system to: receive an indication that a 

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claims recite a player interacting with a system to redeem a wagering ticket.  Similarly to a user interacting with a computer for online shopping, the claim recites an interaction of a user to redeem a wagering ticket by inserting a wagering ticket. Similarly to a computer that facilities online shopping, the claimed system facilitates a redemption 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-9, 11-20 do not do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-9, 11-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The image capture device is used to capture the wagering ticket to generate a digital image. This is a generic digital camera. The processor, memory, gaming device, image capture device and database are generic computer or computer components used to perform the abstract idea of managing interactions. The processor, memory, gaming device and image capture device are used to implement the interaction in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The claim also includes limitations of altering a digital image, the digital image comprising a graphical paid indication, a graphical amount indication, and a graphical time indication and store the digitally altered digital image in a database. These limitations recite the abstract idea. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.
Assuming that the limitations are additional elements, the steps of altering a digital image of a ticket the digital image comprising graphical a paid indication, a graphical amount indication, and a graphical time indication are steps of recording a redeemed wagering ticket and storing the digitally altered image, these limitations recite steps for electronically recording the redemption of the wagering ticket.
The courts have ruled that electronic record keeping is well known, routine and conventional.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claims 2-5, 7-9, 13 recite determining if the ticket comprises an indication of a winning sports wager, when the digital image is altered, printing indications on a ticket; displaying the ticket. These limitations recite the abstract idea of organizing human activity by redeeming a wagering ticket. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.

Claims 6, 11 recites storing the digital image in a database, the data comprising: an encoded paid indication, and encoded amount indication and an encoded time indication. In addition, the limitations of encoding the indications recite how the file is stored electronically. All digital files are encoded so that it can be read by a computer. Storing the image file in a database is well known, routine and conventional (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).). 


Claims 14-17 incorporate the same elements as the claims above and have been considered above.

Claim 18 incorporates similar limitations as claim 1 and additional limitations of an image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device; a gaming device manager device in communication with the image host device; a sports wagering system device in communication with the gaming device manager device; a first communication link between the gaming device manager device and the image host device; a second communication link between the sports wagering system device and the gaming device manager device.
An image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device to generate a digital image of a wagering ticket is well known, routine and conventional. The courts have recognized that a computer or an electronic device to electrically scan or extract data from a physical document is well known routine and convention.
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);


Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Claims 19-20 incorporate the same elements as the claims above and have been considered above.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites, “capturing a digitally altered digital image of the wagering ticket”. The claim is indefinite because the claim does not specify a digitally altered digital image to be captured. In light of the specification, it appears that an image capture device generates a digital image of the inserted wagering ticket. The processor digitally alters the digital image of the wagering ticket to form a digitally altered digital image. Therefore the image of the inserted wagering ticket is captured and not a digitally altered digital image.
Claims 15-17 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 6, 10-11, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over GeWeTe - Cash Handling Technology; Cash-Center-Compact-Casino; Mar 20, 2017; https://www.youtube.com/watch?v=4FD9GlEKP1k (provided with screenshots) (hereinafter “Gewete”) in view of Crivelli (US 2006/0205482) and Vitti (US 2013/0013389).

1. Gewete discloses a system (GeWeTe Cash center device illustrated at 0:14 is part of a system) for redeeming sports wagering tickets comprising: 
a processor circuit and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit (GeWeTe Cash center device inherently comprises a processor circuit and memory since it is an electronic computing device); cause the processor circuit to:
receive an indication that a player has inserted a wagering ticket (“wagering ticket” or a ticket from a wagering gaming machine when the user cashes out, 0:10-0:12) into an acceptor (0:14);
cause an image capture device to capture a digital image of the wagering ticket (Digital image of the ticket on the display at 0:18, 0:19. More specifically, on the left side of the screen at 0:19, the captured digital image is displayed. The captured image is a digital image of the digital with the bar code and wording “INSERT THIS SIDE UP” one side of the ticket which was from the original paper ticket illustrated at 0:12.); and 

Gewete discloses the claimed invention as discussed above but fails to teach that the acceptor is an acceptor of a gaming device;
digitally alter the digital image of the wagering ticket to form a digitally altered digital image comprising:
a graphical paid indication indicative that the wagering ticket has been redeemed; 
 a graphical amount indication indicative of an amount paid for the wagering ticket; and
a graphical time indication indicative of a time period associated with redemption of the wagering ticket; and
store the digitally altered digital image in a database.
Nevertheless such modification would have been obvious to one of ordinary skilled in the art as discussed below.

In an analogous art to gaming systems, Crivelli discloses a gaming system that provides a wagering ticket of a wagering game (paragraph 45). The wagering game can be a sporting event (paragraph 45). Crivelli discloses that the tickets can be accepted by a ticket accepter of a gaming machine (paragraphs 45, 51) and redeemed at a gaming machine (paragraphs 53-55, 60).  This will allow gaming devices to also function as a ticker redemption device and would reduce the need of separate 
Furthermore, in an analogous art to redeeming tickets, Vitti discloses a system that digitally marks voucher tickets. Vitti discloses a digital image of a ticket comprising a value (i.e. voucher ticket valued for $20 in Fig. 6a). Once the ticket is redeemed, the voucher is digitally altered by permanently marking the voucher “redeemed” (“The voucher is permanently marked “redeemed” and the option to redeem it is removed”, paragraph 23.). The redemption code (82 in Fig. 7) is part of the redeemed digital voucher (paragraph 23). The digital image of the ticket comprises: a graphical paid indication indicative that the wagering ticket has been redeemed (Code 82, along with “Congratulations! This amount has been successfully used…”; Fig. 7); an amount graphical indication indicative of an amount paid for the wagering ticket (“This amount” and “$20 value”; in Fig. 7); and a graphical time indication indicative of a time period associated with redemption of the wagering ticket (“used on 06/24/2011 at 8:36pm” in Fig. 7).  As indicated above, Vitti discloses that the digital image is permanently marked “redeemed” and displayed on the display device; paragraph 23, Fig. 7. Therefore the digitally altered digital image is stored in in database in order for the ticket to be permanently marked and retrieved for display. In addition, it is interpreted that the digital image of voucher ticket being displayed is the digital voucher ticket. Thus regardless of how the markings are displayed, they are still part of “digitally altered digital image” of the ticket. The digitally altered digital image allow users to easily view the ticket on an 

6. Gewete in view of Crivelli and Vitti The system of claim 1, wherein the machine-readable instructions further cause the processor circuit to:
and store data associated with the digital image in the database, the data comprising: an encoded paid indication indicative that the wagering ticket has been redeemed; an encoded amount indication indicative of the amount paid for the wagering ticket; and an encoded time indication indicative of the time period associated with the redemption of the wagering ticket (Vitti discloses that the digital image is permanently marked “redeemed” and displayed on the display device; paragraph 23, Fig. 7. Therefore the data of the digitally altered image is stored a database in order for the ticket to be permanently marked. As indicated above, Vitti discloses that the digitally altered photo comprises a paid indication, amount paid, and time associated with the 


11. Gewete in view of Crivelli and Vitti discloses the system of claim 10, wherein the machine-readable instructions further cause the processor circuit to: store data associated with the digital image in the database, the data comprising: an encoded paid indication indicative that the wagering ticket has been redeemed; an encoded amount indication indicative of the amount paid for the wagering ticket; and an encoded time indication indicative of the time period associated with the redemption of the wagering ticket (see rejection for claim 6 above).

13. Gewete in view of Crivelli and Vitti discloses the system of claim 1. Gewete also discloses that the ticket has front side and back side (For example, the back side of the ticket can be seen; 0:12, Gewete) and wherein the digitally altered digital image further comprises: a first digitally altered digital image comprising the paid indication, the amount indication, and the time indication (see rejection for claim 1 above). However, Gewete in view of Crivelli and Vitti fails to teach that the digital image comprises a second image of a reverse side of the wagering ticket, and wherein the digitally altered digital image further comprises: a second digitally altered digital image comprising the paid indication, the amount indication, and the time indication. However it would have been obvious to try to and also digitally alter the image with the redemption information on the back side. There are only a finite number of ways to mark the ticket digitally. One 

14. See rejection for claim 1 above. In addition, regarding the claim recites the steps of, “printing a plurality of printed indications on the wagering ticket, the plurality of printed indications comprising: a printed paid indication indicative that the wagering ticket has been redeemed: a printed amount indication indicative of the amount paid for the wagering ticket: and a printed time indication indicative of the time period associated with the redemption of the wagering ticket.” It is noted that the claim does not specify how the indications are printed or if the inserted wagering ticket is dispensed with the printed indications. In the broadest reasonable interpretation, the printed indications can be printed digitally or physically. As indicated above, Vitti discloses printing the indications digitally). 

16. See rejection for claim 6 above.

12 is rejected under 35 U.S.C. 103 as being unpatentable over GeWeTe - Cash Handling Technology; Cash-Center-Compact-Casino; Mar 20, 2017; https://www.youtube.com/watch?v=4FD9GlEKP1k (provided with screenshots) (hereinafter “Gewete”) in view of Crivelli (US 2006/0205482) and Vitti (US 2013/0013389) as applied to claim 1 above, and further in view of Miller (US 2011/0119098).

12. Gewete in view of Crivelli and Vitti discloses the claimed invention as discussed above but fails to teach that the machine-readable instructions further cause the processor circuit to: delete the digitally altered digital image from the database after a predetermined amount of time. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to ticketing systems, Miller discloses a ticketing system (Fig. 1) that allows a user to redeem the ticket (paragraph 55). When a user redeems a ticket, system create a copy of the ticket (paragraph 55). The ticket copy is stored in a data record (paragraph 55) and deletes the ticket copy after a predetermined amount of time (“the ticket copy is kept in the data memory for a predetermined able time, after which it automatically deleted”, paragraph 57). It would have been obvious to one of ordinary skilled in the modify Gewete in view of Crivelli and Vitti’s system and delete the digitally altered digital image from the database after a predetermined amount of time in order to delete old tickets from the data record and save memory space.

Response to Arguments
6/15/2021 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claims are not directed to an organization of human activity because the processor circuit of claim 1 causes an “image capture device to capture a digital image of the wagering ticket”, which is a technical action using specific hardware, not any method of organizing human behavior. The processor circuit also “digitally alters the digital image of the wagering ticket to form a digital altered digital image”, and “stores the digitally altered digital image in a database” which are additional technical actions using specific hardware, none of which involve organizing human activity.
However, according to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.
In this instance, using a processor and an image capture device to capture a digital image of a ticket, digitally altering the ticket and storing the digitally altered ticket is an organization of human activity of marking a ticket when a ticket redeemed. Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The limitation of storing the digitally altered digital image in a database is also well known routine and convention or insignificant extra solution activity (SEE MPEP 2106.05(d)II; Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.).

Applicant also argues that the claim limitations are integrated into a practical application because the claim recites additional elements of “capturing a digital image of the wagering “ticket” by an image capture device and altering the digital image; and storing the digitally altered digital image.
However, the claims are not integrated into a practical application. The claims 


In addition, the additional elements of “capturing a digital image of the wagering “ticket” by an image capture device and altering the digital image; and storing the digitally altered digital image do not amount to significantly more than an abstract idea. As indicated above, the courts have ruled that these limitations are well‐understood, routine, and conventional functions or insignificantly extra solution activity.

35 USC 103 Rejection
Regarding claim 1, Applicant argues that the claim Vitti fails to teach a graphical indication on a digitally altered digital image that is stored in a database. Applicant argues that in Fig. 7, it appears at most, displaying a paid indication overlaying a display 
[0023] Once the " redeem" user interface element is pressed, then the voucher is permanently marked "redeemed" and the option to redeem it is removed, and a redemption code with a timestamp of when it was redeemed is permanently displayed on the voucher. FIG. 7 illustrates an example of a user interface of the digital voucher 80 with a redemption code 82 that is part of the digital voucher.
Vitti explicitly discloses that the voucher itself is permanently marked. There is no description that the marking is an overlay that happens to appear only on the GUI and therefore not a marked on the ticket. 
Furthermore, it can be interpreted that the digital voucher ticket being displayed is the digital image of the voucher ticket. Thus regardless of how the markings are displayed, they are still part of “digitally altered digital image” of the ticket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

White (US 2006/0258439) discloses creating a digital image of a ticket at the time of redemption. White discloses digital image created at the time of redemption is compared with a digital image created at the time of dispensing the ticket.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715